 



Exhibit 10.8

RETIREMENT BENEFIT AGREEMENT

     This Retirement Benefit Agreement (the “Agreement”) is entered into as of
the 31st day of December, 2004 (the “Effective Date”) by and between:

Mylan Laboratories Inc., a Pennsylvania corporation, with offices located at
1500 Corporate Drive, Canonsburg, PA 15317 (hereinafter referred to as “Mylan”
or “Company”).

     and

     Edward J. Borkowski, an executive officer of Mylan (hereinafter referred to
as “Executive”).

     WHEREAS, Executive performs valuable services for the Company; and

     WHEREAS, in recognition of his continuing service to Mylan, the Company
wishes to provide Executive with financial assistance with respect to retirement
and in the event of his death;

     WITNESSETH THEREFORE that in consideration of the additional benefits
provided for hereunder, the premises and covenants set forth herein, and other
good and valuable consideration, the sufficiency of which is hereby
acknowledged, the Company and Executive, intending to be legally bound, agree as
follows:



I.   DEFINITIONS       Whenever used in the Agreement the following terms shall
be defined as follows:



  (a)   “Agreement” shall mean this Retirement Benefit Agreement which is
entered into as of the 31st day of December, 2004.     (b)   “At-Will” shall
mean with respect to the period of Executive’s employment with Mylan or any
subsidiary thereof, that the Company is under no obligation to continue to
employ Executive for any period of time, and can terminate his employment at any
time without notice, subject to certain statutory and regulatory requirements,
and if applicable, any contractual rights Executive may have; and that Executive
is under no obligation to remain employed by the Company or any subsidiary
thereof.     (c)   “Board” shall mean the Board of Directors of the Company.    
(d)   “Change in Control” shall mean:



  (1)   The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within

 



--------------------------------------------------------------------------------



 



      the meaning of Rule 13d-3 promulgated under the Exchange Act or any
successor provision) of 20% or more of either (A) the then-outstanding shares of
common stock of the Company (the “Outstanding Company Common Stock”) or (B) the
combined voting power of the then-outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that the following acquisitions
shall not constitute a Change in Control: (i) any acquisition directly from the
Company or any of its subsidiaries, (ii) any acquisition by the Company or any
of its subsidiaries, (iii) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any subsidiary thereof,
(iv) any acquisition by a Person that is permitted to, and actually does, report
its beneficial ownership on Schedule 13G (or any successor schedule); provided
that, if any Person subsequently becomes required to or does report its
beneficial ownership on Schedule 13D (or any successor schedule), then, for
purposes of this paragraph, such Person shall be deemed to have first acquired,
on the first date on which such Person becomes required to or does so report,
beneficial ownership of all of the Outstanding Company Common Stock and
Outstanding Company Voting Securities beneficially owned by it on such date or
(v) any acquisition pursuant to a transaction that complies with (3)(A), (3)(B)
and (3)(C) below; or     (2)   Individuals who, as of Effective Date, constitute
the Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least
two-thirds of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board;
provided, however, the term “Incumbent Board” as used in this Agreement shall
not include any individual whose initial assumption of office occurs as a result
of or an actual or threatened election contest with respect to the election or
removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or     (3)  
Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction

2



--------------------------------------------------------------------------------



 



      involving the Company or any of its subsidiaries, a sale or other
disposition of all or substantially all of the assets of the Company, or the
acquisition of assets or stock of another entity by the Company or any of its
subsidiaries (each, a “Business Combination”), in each case unless, following
such Business Combination, (A) the Outstanding Company Common Stock and the
Outstanding Company Voting Securities immediately prior to such Business
Combination continue to represent (either by remaining outstanding or being
converted into voting securities of the resulting or surviving entity or any
parent thereof) more than 50% of the then-outstanding shares of common stock and
the combined voting power of the then-outstanding voting securities entitled to
vote generally in the election of directors, as the case may be, of the
corporation resulting from such Business Combination (including, without
limitation, a corporation that, as a result of such transaction, owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries), (B) no Person (excluding any employee benefit
plan (or related trust) of the Company or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then-outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination, and
(C) individuals who comprise the Incumbent Board immediately prior to such
Business Combination constitute at least a majority of the members of the board
of directors of the corporation resulting from such Business Combination
(including, without limitation, a corporation that, as a result of such
transaction, owns the Company or all or substantially of the Company’s assets
either directly or through one or more subsidiaries); or     (4)   Approval by
the shareholders of the Company of a complete liquidation or dissolution of the
Company.



  (e)   “Code” shall mean the Internal Revenue Code of 1986, as amended.    
(f)   “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
    (g)   “Mylan” or “Company” shall mean Mylan Laboratories Inc. or any
Successor thereof.

3



--------------------------------------------------------------------------------



 



  (h)   “NPV” shall mean the sum of the present value at any given time of the
monthly benefits to be paid, using a discount rate equal to the long-term
applicable federal rate then in effect (determined under Section 1274(d) of the
Code), compounded semiannually. For purposes of calculating NPV where monthly
benefits have not yet commenced, it shall be assumed that such benefits would
have commenced at the earliest date such benefits could have commenced (i.e., at
age 55, or if Executive has attained age 55, immediately).     (i)   “Party” or
“Parties” shall mean the Company or Executive, or both the Company and Executive
depending upon which term is required by the context in which it is used.    
(j)   “Retire” or “Retirement” shall mean the day and date on which Executive’s
employment with the Company is terminated by either Party for any reason other
than Executive’s death.     (k)   “Successor” shall mean any person,
partnership, limited partnership, joint-venture, corporation, trust or any other
entity or organization who, subsequent to the Effective Date, comes into
possession of or acquires, either directly or indirectly, all or substantially
all of the Company’s business, assets or voting stock, or the right to direct
the business activities and practices of the Company.



II.   RETIREMENT



  2.1   Upon his Retirement from the Company after completion of at least ten or
more continuous years of service (the “Full Vesting Date”), Executive shall
receive an annual retirement benefit equal to one hundred and fifty thousand
dollars ($150,000) for a period of fifteen (15) years (the “Retirement
Benefit”); provided, however, that if Executive Retires on or after the
completion of at least five years of continuous service and prior to the Full
Vesting Date, Executive shall be entitled to receive a portion of the Retirement
Benefit determined as follows (“Partial Retirement Benefit”):



  (a)   If such termination occurs on or after five years of continuous service
but prior to six years of continuous service, 50% of the Retirement Benefit;    
(b)   If such termination occurs on or after six years of continuous service but
prior to seven years of continuous service, 60% of the Retirement Benefit;

4



--------------------------------------------------------------------------------



 



  (c)   If such termination occurs on or after seven years of continuous service
but prior to eight years of continuous service, 70% of the Retirement Benefit;  
  (d)   If such termination occurs on or eight years of continuous service but
prior to nine years of continuous service, 80% of the Retirement Benefit;    
(e)   If such termination occurs on or after nine years of continuous service
but prior to the Full Vesting Date, 90% of the Retirement Benefit;

In computing years of service for purposes of this Section 2.1, a period between
six full months of employment and one year shall be deemed to be one full year,
and a period of less than six full months shall be deemed to be zero years.



  2.2   The Retirement Benefit shall also become fully vested upon the
occurrence of a Change in Control prior to the Full Vesting Date if Executive is
employed by the Company or any subsidiary thereof immediately prior to the date
upon which the Change in Control occurs.     2.3   Should Executive become
unable to perform the material and substantial duties of his position prior to
the Full Vesting Date by reason of a mental or physical incapacity, then,
subject to receipt of the determination made pursuant to Section 2.4, Executive
shall be fully vested in his Retirement Benefit. The date of receipt of such
determination shall be considered the date on which the Retirement Benefit
becomes fully vested.     2.4   The certification of a licensed physician
selected by the Company as to Executive’s inability to perform the material and
substantial duties of his position shall be conclusive with respect to his
status regarding the application of Section 2.3 hereof.     2.5   Should
Executive die while employed by the Company or any subsidiary thereof, Executive
shall be fully vested in his Retirement Benefit, subject to Section 3.1 hereof.
    2.6   Except as otherwise provided herein, the Company shall pay the amount
due hereunder in equal or substantially equal monthly installments. Subject to
Article X or as otherwise provided herein, the first payment of the Retirement
Benefit or the Partial Retirement Benefit, as the case may be, shall be made on
the first day of the month following the month in which Executive Retires (but
in no event prior to Executive’s attainment of age 55), and each subsequent
payment shall be made on the first day of each successive month until Company’s
obligations with respect to such payments have been satisfied.

5



--------------------------------------------------------------------------------



 



III.   DEATH BENEFIT



  3.1   If, while employed by the Company or any subsidiary thereof, Executive
dies prior to Retirement, the Company shall pay to Executive’s beneficiary, in a
lump sum, the greater of (i) two times his then current annual base salary or
(ii) the NPV of the Retirement Benefit (but not both).     3.2   If Executive
Retires, and thereafter dies before having received the entire Retirement
Benefit or Partial Retirement Benefit, as the case may be, the balance of the
payments due thereunder shall be paid to Executive’s beneficiary in a lump sum
payment equal to the NPV of the remaining payments.



IV.   CHANGE IN CONTROL



  4.1   If Executive’s Retirement Benefit becomes vested as a result of a Change
in Control pursuant to Section 2.2 hereof, then upon Executive’s Retirement on
or after such Change in Control, Executive’s Retirement Benefit shall be paid to
Executive in a lump sum payment equal to the NPV of the Retirement Benefit.
Subject to Article X, such lump sum payment shall be paid to Executive as soon
as practicable following Retirement.     4.2   If Executive Retires prior to the
date of a Change in Control, then upon occurrence of a Change in Control prior
to Executive’s receipt of the entire Retirement Benefit or Partial Retirement
Benefit, as the case may be, the balance of the payments due hereunder shall be
paid to Executive in a lump sum payment equal to the NPV of the remaining
payments. Subject to Article X, such lump sum payment shall be paid to Executive
as soon as practicable following the occurrence of the Change in Control.    
4.3   Upon the occurrence of a Change in Control, Articles VII (Consulting
Services) and VIII (Eligibility for Payment) hereof shall no longer be of any
force and effect.



V.   SUCCESSORSHIP       This Agreement in its entirety shall be binding upon
and enforceable against the Company and its Successors.



VI.   EXECUTIVE CONDUCT WITH RESPECT TO COMPETITORS



  6.1   Executive agrees that he will not for a one year period commencing on
the date of his Retirement, without the prior written consent of the Company,
directly or indirectly, whether as an employee, officer, director, independent
contractor, consultant, stockholder, partner or otherwise, engage in or assist
others to engage in or have any interest in any business which competes with the
Company in any geographic area in which the

6



--------------------------------------------------------------------------------



 



      Company markets or has marketed its products during the year preceding
Retirement; provided, however, that Executive shall not be subject to this
Article VI, if after the occurrence of a Change in Control, the Company refuses,
fails or disputes any payments to be made to Executive hereunder, whether or not
Executive subsequently receives the payments contemplated by this Agreement.    
6.2   Notwithstanding anything to the contrary set forth elsewhere herein, stock
ownership in a competing business shall not be a breach of this Agreement,
provided such stock is traded on a national exchange.     6.3   The Parties
agree and acknowledge that the time, scope and geographic area and other
provisions of this Agreement have been specifically negotiated by the Parties,
and Executive specifically hereby agrees that such time, scope and geographic
area and other provisions are reasonable under these circumstances. Executive
further agrees that if, despite the express agreement of the Parties to this
Agreement, a court should hold any portion of this Agreement unenforceable for
any reason, the maximum restrictions of time, scope and geographic area
reasonable under the circumstances, as determined by the court, will be
substituted for the restrictions herein which such court may find to be
unreasonable or unenforceable.     6.4   The Parties acknowledge that the breach
of Section 6.1 will be such that the Company will not have an adequate remedy at
law because the rights of the Company under this Agreement are of a specialized
and unique character, and that immediate and irreparable damage will result to
the Company if Executive breaches his obligations under Section 6.1. The Company
may, in addition to any other remedies and damages available, seek an injunction
to restrain any such breach. Executive represents and warrants that his
expertise and capabilities are such that his obligations under Section 6.1 will
not prevent him from earning a living.



VII.   CONSULTING SERVICES



  7.1   During the five (5) year period beginning on the day following
Executive’s Retirement he shall, at the request of the Company, act in the
capacity of a consultant for the Company, performing such services as may be
consistent with those performed by him during Executive’s employment. These
services may be designated by the Board, or its authorized representative, and
shall be reasonable in scope duration and frequency. In no case shall Executive
be required to devote in excess of twenty (20) hours a month to the provision of
consulting services hereunder.     7.2   The Company shall pay Executive for
such consulting services an hourly rate to be determined by the Parties at such
time, but not less than the rate of five hundred dollars ($500) per hour,
payable monthly.

7



--------------------------------------------------------------------------------



 



  7.3   In addition to the foregoing, the Company shall reimburse Executive
monthly for any and all out-of-pocket expenses incurred by Executive directly
for the benefit of the business of the Company in the course of providing
consulting services.



VIII.   ELIGIBILITY FOR PAYMENT



  8.1   Any and all payments due hereunder may be denied if not already begun,
or terminated if they have begun, if in the Company’s sole judgment Executive is
either not eligible for such payments, or once such payments have begun is found
to be or found to have been ineligible.     8.2   Executive shall not be
eligible for any payments hereunder if the Company, in its sole discretion,
finds that during or subsequent to his employment with the Company he:



  (a)   breaches, or has breached any term, provision or obligation enumerated
herein;     (b)   committed any act by commission or omission which materially
and substantially adversely affects the Company’s business or reputation; or    
(c)   is convicted of any violation of the Federal Food, Drug and Cosmetic Act,
or the violation of any other statute of material relevance to the Company’s
business.



  8.3   Should Executive be paid any benefits hereunder and thereafter be found
ineligible, or to have been ineligible, he must return to the Company that
portion of the benefit paid to him for the period of his ineligibility.



IX.   NO PROMISE OF CONTINUED EMPLOYMENT



  9.1   Executive acknowledges his employment with the Company is AT-WILL.



X.   SECTION 409A OF THE CODE       Notwithstanding anything to the contrary
herein, if Executive is a Specified Employee (as defined in Section 409A of the
Code) at the time he would otherwise be entitled to receive any payment
hereunder, any such payment shall be delayed until the earliest date permitted
by Section 409A(a)(2) of the Code.   XI.   RESTRICTION OF ALIENABILITY      
Benefits payable to Executive or beneficiary shall not be subject to assignment,
transfer, attachment, execution, garnishment, sequestration, or any other
seizure

8



--------------------------------------------------------------------------------



 



    under any legal or equitable process, whether on account of Executive’s or
beneficiary’s act or by operation of the law.   XII.   CONTRACT ADMINISTRATOR  
    The Vice President of Human Resources, or other officer of Mylan designated
by the Compensation Committee of the Company is hereby named the contract
administrator for purposes of assuring compliance with the terms and conditions
set forth herein.   XIII.   MODIFICATION       This Agreement may not be
changed, amended or otherwise modified other than by a written statement;
provided, such statement is signed by both Parties, expresses their intent to
change the Agreement, and specifically describes such changes.   XIV.   HEADINGS
      Except when referenced in the body of this Agreement article headings are
set forth herein for the purpose of convenience only. Such headings shall not be
considered or otherwise referred to when any question or issue arises with
respect to the application or interpretation of any term or condition set forth
herein.   XV.   COUNTERPARTS       This Agreement may be executed in two or more
counterparts, each of which is to be considered an original, and taken together
as one and the same document.   XVI.   GOVERNING LAW       Any an all actions
between the Parties regarding the interpretation or application of any term or
provision set forth herein shall be governed by and interpreted in accordance
with the substantive laws, and not the law of conflicts, of the Commonwealth of
Pennsylvania. The Company and Executive each do hereby respectively consent and
agree that the courts of Commonwealth of Pennsylvania shall have jurisdiction,
and venue shall properly lie with the courts of Commonwealth of Pennsylvania,
with respect to any and all actions brought hereunder. The Company agrees to pay
as incurred (within 10 days following the Company’s receipt of an invoice from
Executive), to the full extent permitted by law, all legal fees and expenses
that Executive may reasonably incur as a result of any contest or disagreement
(regardless of the outcome thereof) by the Company, Executive or others of the
validity or enforceability of, or liability under, any provision of this
Agreement or any guarantee of performance thereof (including as a result of any
contest by Executive about the amount of any payment pursuant to this
Agreement), plus, in each case, interest on any delayed payment at the
applicable federal rate provided for in Section 7872(f)(2)(A) of the Code. No
obligation of the Company under this Agreement to pay Executive’s fees or

9



--------------------------------------------------------------------------------



 



    expenses shall in any manner confer upon the Company any right to select or
approve any of the attorneys or accountants engaged by Executive.   XVII.  
SINGULAR OR PLURAL       The singular form of any noun or pronoun shall include
the plural when the context in which such word is used is such that it is
apparent the singular is intended to include the plural and vice versa.  
XVIII.   ASSIGNMENT       The Agreement may not be assigned by either Party,
without the written authorization of the other Party. A Successor shall not be
considered an assignee for purposes of this Article.   XIX.   ENTIRE AGREEMENT  
    The terms and conditions set forth herein contain the entire agreement
between the Company and Executive, and supersede any and all prior agreements or
understandings (whether express or implied) between the Parties with respect to
the matters set forth herein.   XX.   SURVIVAL       Except as otherwise
provided herein, Articles VI and VII hereof shall survive any expiration or
termination of this Agreement.   XXI.   TERM       The term of this Agreement
shall begin on the Effective Date and shall end on the date on which Mylan makes
the last payment to which it is obligated hereunder.

             IN WITNESS of their agreement to the terms and conditions set forth
herein the Company and Executive have caused the following signatures to be
affixed hereto, effective as of the date first set forth above:

          MYLAN LABORATORIES INC.    
 
       
BY:
     /s/ Robert J. Coury      /s/ Edward J. Borkowski

       

  Robert J. Coury   Edward J. Borkowski

  Vice Chairman and CEO    

10